Case: 14-15100   Date Filed: 01/04/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15100
                        Non-Argument Calendar
                      ________________________

   D.C. Docket Nos. 6:12-cv-01746-GAP-KRS; 6:08-cr-00054-GAP-KRS-1



ANTHONY GRANT JACKSON,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 4, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                   Case: 14-15100       Date Filed: 01/04/2018       Page: 2 of 3


          Anthony Grant Jackson appeals the denial of his 28 U.S.C. § 2255 motion to

vacate his sentence. On appeal, Jackson argues that he does not have three

qualifying Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), predicate

offenses.1

          In a section 2255 proceeding, we review legal issues de novo and factual

findings for clear error. United States v. Walker, 198 F.3d 811, 813 (11th Cir.

1999) (per curiam). A district court’s determination that a conviction qualifies as a

violent felony under the ACCA is reviewed de novo. United States v. Gandy, 710
F.3d 1234, 1236 (11th Cir. 2013) (per curiam).

          We have recently reaffirmed that Florida armed robbery qualifies as a

violent felony under the ACCA’s elements clause. See United States v. Fritts, 841
F.3d 937, 942 (11th Cir. 2016). We have also held that Florida resisting arrest with

violence is a violent felony under the ACCA’s elements clause. See United States

v. Hill, 799 F.3d 1318, 1322–23 (11th Cir. 2015) (per curiam). A “prior panel’s

holding is binding on all subsequent panels unless and until it is overruled or

undermined to the point of abrogation by the Supreme Court or by this court sitting

en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

          Here, the district court did not err by denying Jackson’s § 2255 motion.

Jackson has a prior conviction for Florida armed robbery and a prior conviction for

1
    The United States has waived its defense of procedural default, so we do not discuss it here.

                                                   2
                Case: 14-15100        Date Filed: 01/04/2018       Page: 3 of 3


Florida resisting arrest with violence, both of which qualify as violent felonies

under the ACCA’s elements clause based on our binding precedent. 2 To the extent

that Jackson asserts that those decisions were wrongly decided, we remain bound

by those holdings until they are overruled or undermined to the point of abrogation

by the Supreme Court or by this court sitting en banc. Thus, combined with his

“serious drug offense” predicate offense, Jackson has three ACCA qualifying

predicate offenses.

       AFFIRMED.




2
 Jackson also has a conviction for delivery of cocaine, and he does not challenge that it qualifies
as a serious drug offense.

                                                3